Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 01/12/2021.
Claims 1-6, 8, 16-19, 26-31, 33, 41 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael S. Tonkinson, Reg. No. 72574, on March 5, 2021.
The application has been amended as follows: 
IN THE CLAIMS
Claims 9-15, 21-25, 34-40, and 42, “withdraw”   be replaced by --- Cancelled ----;

Allowable Subject Matter
Claims  1-6, 8, 16-19, 26-31, 33, 41 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ 

Claim  16  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ means for receiving, based at least in part on a scheduling offset of a PDCCH transmission indicated by the DCI being less than or equal to a threshold value, the PDSCH transmission in the second TTI using the identified time and frequency resources using a first beam associated with a second TCI state, the first beam different from a second beam associated with the first TCI state, and the second TCI state of a control resource set associated with the control channel search space set ” and in combination with other limitations recited as specified in claim 16.

Claim  26  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “receiving, based at least in part on a scheduling offset of a PDCCH transmission indicated by the DCI being less than or equal to a threshold value, the PDSCH transmission in the second TTI using the identified time and frequency resources using 

Claim  41  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “receive, based at least in part on a scheduling offset of a PDCCH transmission indicated by the DCI being less than or equal to a threshold value, the PDSCH transmission in the second TTI using the identified time and frequency resources using a first beam associated with a second TCI state, the first beam different from a second beam associated with the first TCI state, and the second TCI state of a control resource set associated with the control channel search space set ” and in combination with other limitations recited as specified in claim 41.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG T HO/Primary Examiner, Art Unit 2412